Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 14, 2013, by and between Emerge Energy Services LP, a Delaware limited
partnership (the “Partnership”), AEC Resources LLC, a Delaware limited liability
company (“AEC”), Ted W. Beneski, an individual (“Beneski”), Superior Silica
Resources LLC, a Delaware limited liability company (“SSR” and, together with
AEC and Beneski, the “Insight Holders”), Kayne Anderson Energy Development
Company, a Maryland corporation (“KED”),  and LBC Sub V, LLC, a Delaware limited
liability company (“LBC”).

 

WHEREAS, in connection with the Partnership’s initial public offering and the
transactions related thereto, the Partnership has agreed to provide the
registration and other rights set forth in this Agreement for the benefit of the
Insight Holders, KED and LBC.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01                             Definitions.  Capitalized terms used
herein without definition shall have the meanings given to them in the First
Amended and Restated Agreement of Limited Partnership of the Partnership dated
May 14, 2013, as amended from time to time.  The terms set forth below are used
herein as so defined:

 

“Adverse Effect” has the meaning given to such term in Section 2.03(b).

 

“AEC” has the meaning given to such term in the introductory paragraph.

 

“Affiliate” means, with respect to a specified Person, directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
specified Person.  For the purposes of this definition, “control” means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning given to such term in the introductory paragraph.

 

“Beneski” has the meaning given to such term in the introductory paragraph.

 

“Commission” has the meaning given to such term in Section 1.02.

 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Effectiveness Period” has the meaning given to such term in Section 2.01.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” means Emerge Energy Services GP LLC, the general partner of
the Partnership, or any successor general partner of the Partnership.

 

“Holder” means the record holder of any Registrable Securities.

 

“Insight Holders” has the meaning given to such term in the introductory
paragraph.

 

“KED” has the meaning given to such term in the introductory paragraph.

 

“LBC” has the meaning given to such term in the introductory paragraph.

 

“Losses” has the meaning given to such term in Section 2.08(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Partnership” has the meaning given to such term in the introductory paragraph.

 

“Person” means any individual, corporation, partnership, voluntary association,
partnership, joint venture, trust, limited liability partnership, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

“Piggyback Notice” has the meaning given to such term in Section 2.03(a).

 

“Piggyback Registration” has the meaning given to such term in Section 2.03(a).

 

“Primary Offering” has the meaning given to such term in Section 2.02(b).

 

“Primary Units” has the meaning given to such term in Section 2.02(b).

 

“Redemptee” has the meaning given to such term in Section 2.02(b).

 

“Redemption” has the meaning given to such term in Section 2.02(b).

 

“Redemption Demand Notice” has the meaning given to such term in
Section 2.02(b).

 

“Registrable Securities” means the aggregate number of Common Units issued (or
issuable) to the Insight Holders, KED and LBC in connection with the completion
of the Partnership’s initial public offering, which Registrable Securities are
subject to the rights provided herein until such rights terminate pursuant to
the provisions hereof.

 

“Registration Expenses” has the meaning given to such term in Section 2.07(b).

 

“Secondary Offering” has the meaning given to such term in Section 2.02(a).

 

2

--------------------------------------------------------------------------------


 

“Secondary Offering Demand Notice” has the meaning given to such term in
Section 2.02(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Agent” has the meaning given to such term in Section 2.02(b).

 

“Selling Expenses” has the meaning given to such term in Section 2.07(b).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Shelf Registration Statement” has the meaning given to such term in
Section 2.01.

 

“SSR” has the meaning given to such term in the introductory paragraph.

 

“Underwritten Offering” means an offering in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

Section 1.02                             Registrable Securities.  Any
Registrable Security will cease to be a Registrable Security (a) at the time a
registration statement covering such Registrable Security has been declared
effective by the Securities and Exchange Commission (the “Commission”), or
otherwise has become effective, and such Registrable Security has been sold or
disposed of pursuant to such registration statement; (b) at the time such
Registrable Security has been disposed of pursuant to Rule 144 (or any similar
provision then in effect) under the Securities Act; (c) with respect to
Registrable Securities held by the Insight Holders or their transferees in
accordance with Section 2.10, 10 years after Emerge Energy Services Holdings
LLC, a Delaware limited liability company, ceases to be an Affiliate of the
General Partner; (d) if such Registrable Security is held by the Partnership or
one of its subsidiaries; (e) at the time such Registrable Security has been sold
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities; or (f) if such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are assigned to the transferee and such
transferee is not an Affiliate of the General Partner, two years following the
transfer of such Registrable Security to such transferee.

 

ARTICLE II.

 

REGISTRATION RIGHTS

 

Section 2.01                             Shelf Registration.  No later than
July 1, 2014, the Partnership shall prepare and file with the Commission a
registration statement under the Securities Act providing for the resale of the
Registrable Securities as permitted by Rule 415 of the Securities Act with
respect to all of the Holders’ or their permitted transferee’s Registrable
Securities (the “Shelf Registration Statement”).  The Partnership shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to be
declared effective by the Commission as soon as reasonably practicable after the
initial filing of the Shelf Registration Statement.  The Shelf Registration
Statement shall provide for the resale pursuant to any method or combination of

 

3

--------------------------------------------------------------------------------


 

methods legally available to, and requested by, the Holders of any and all
Registrable Securities covered by such Shelf Registration Statement.  The
Partnership shall use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 2.01 to be continuously
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Shelf Registration Statement have ceased
to be Registrable Securities (the “Effectiveness Period”).  The Shelf
Registration Statement when effective (and the documents incorporated therein by
reference) shall comply as to form with all applicable requirements of the
Securities Act and shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.  As soon as practicable following the
date that the Shelf Registration Statement becomes effective, but in any event
within two (2) Business Days of such date, the Partnership shall provide the
Holders with written notice of the effectiveness of the Shelf Registration
Statement.  Once a Holder’s Registrable Securities become eligible for resale
without restriction and without the need for current public information pursuant
to any section of Rule 144 (or any similar provision then in effect) under the
Securities Act, assuming the Holder of such Registrable Securities is not an
affiliate (as defined in Rule 144(a)(1) under the Securities Act) of the
Partnership, such Holder may, at any time, request that the Partnership take
such steps as are reasonably necessary to deregister such Holder’s Common Units
and in connection therewith, such Holder’s rights under this Agreement shall all
be terminated, including specifically but not limited to the right to demand an
Underwritten Offering and the right to participate in a Piggyback Registration
and further such Holder shall no longer be subject to any obligations under this
Agreement, including specifically but not limited to the obligation to enter
into letter agreements with underwriters pursuant to Section 2.12.

 

Section 2.02                             Underwritten and Redemptive Offerings.

 

(a)                                 Request for a Secondary Offering.  If one or
more Insight Holders collectively or KED or LBC owns at least 5.0% of the
outstanding Common Units of the Partnership and elect to dispose of Registrable
Securities having a market price, based on the last sales price of the Common
Units as of the trading date prior to the date of demand, of at least $25.0
million (subject to adjustment pursuant to Section 3.04) the Partnership shall,
upon the written request (a “Secondary Offering Demand Notice”) by such Holder
or Holders, retain underwriters in order to permit such Holders to effect such
sale through an Underwritten Offering (a “Secondary Offering”).  The obligation
of the Partnership to retain underwriters shall include the preparation and
entry into an underwriting agreement, in customary form, with the Managing
Underwriter or underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08 and taking
all reasonable actions as requested by the Managing Underwriter or underwriters
to expedite or facilitate the disposition of such Registrable Securities,
including causing its management to participate in a “roadshow” or similar
marketing efforts.

 

(b)                                 Request for Equity-Financed Redemption.  In
lieu of a Secondary Offering pursuant to Section 2.02(a), the Partnership, upon
the written request (the “Redemption Demand Notice”) by one or more Insight
Holders collectively or KED or LBC (the “Redemptees”), shall use commercially
reasonable efforts to undertake an equity financing consisting of (i) a public
offering (including an Underwritten Offering), (ii) a private placement or
(iii) a combination of

 

4

--------------------------------------------------------------------------------


 

each (a “Primary Offering”), in each case, of an equal number of Common Units
(the “Primary Units”).  The net proceeds (after Registration Expenses but before
Selling Expenses) of such Primary Offering will be used to redeem from each
Redemptee the number of Registrable Securities specified in each Redemptee’s
Redemption Demand Notice (the “Redemption”).  The obligation of the Partnership
to undertake the Primary Offering shall include the preparation and filing of an
offering document, such as an offering memorandum or registration statement, as
applicable, and as well as the preparation and execution of a purchase agreement
or underwriting agreement in customary form, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section 2.08
and taking all reasonable actions as are requested by the Managing Underwriter
or underwriters or placement agent (as applicable, the “Selling Agent”), or, if
no Selling Agent, the Redemptees, to expedite or facilitate the disposition of
Primary Units, including causing its management to participate in a “roadshow”
or similar marketing efforts.

 

(c)                                  Limitation on Primary Offerings.  In no
event shall the Partnership be required hereunder to participate in more than an
aggregate of two Primary Offerings or Secondary Offerings in any 12-month
period.

 

(d)                                 General Procedures.  In connection with any
Primary Offering or Secondary Offering under this Agreement, the Partnership
shall be entitled to select the Selling Agent, if any.  In connection with any
Primary Offering under this Agreement, the Partnership shall be obligated to
enter into an underwriting agreement or purchase agreement, as applicable, that
contains such representations, covenants, indemnities and other rights and
obligations as are customary.

 

(e)                                  Withdrawal.  If any (i) Selling Holder
disapproves of the terms of a Secondary Offering or (ii) Redemptee disapproves
of the terms of a Primary Offering, such Person may elect to withdraw its
request that the Partnership undertake such offering by written notice to the
Partnership; provided, however, that such withdrawal must be made at a time
prior to the time of pricing of such offering.  No such withdrawal shall affect
the Partnership’s obligation to pay Registration Expenses, if applicable.

 

Section 2.03                             Piggyback Rights.

 

(a)                                 Participation.  So long as a Holder has
Registrable Securities, if the Partnership proposes to file, whether for its own
account or for the account of the Holders:  (1) a shelf registration statement
(other than the Shelf Registration Statement contemplated by Section 2.01) or
(2) a registration statement other than a shelf registration statement (other
than a registration statement on Form S-4 or S-8 or any successor forms thereto)
including a registration statement for a Secondary Offering or a Primary
Offering as contemplated by Section 2.02(a) or Section 2.02(b), respectively,
(each of (1) and (2), a “Piggyback Registration”), then the Partnership shall
give prompt written notice (a “Piggyback Notice”) (including notice by
electronic mail) to each Holder holding at least $5.0 million of the
then-outstanding Registrable Securities (based on the last sales price of the
Common Units as of the trading date prior to the time of such registration)
regarding such proposed registration, and such notice shall offer such Holders
the opportunity to include in such Piggyback Registration:  (x) such number of
Registrable Securities as each such Holder may request, or (y) a number of
Primary Units in order to effect a Redemption of

 

5

--------------------------------------------------------------------------------


 

Registrable Securities as such Holder may request.  Each Piggyback Notice shall
specify, at a minimum, the number and type of securities proposed to be
registered, the proposed date of filing of such Piggyback Registration with the
Commission, the proposed means of distribution, the proposed Managing
Underwriter or underwriters (if any and if known) and a good faith estimate by
the Partnership of the proposed minimum offering price of such securities.  Each
such Holder shall make such request in writing to the Partnership (including by
electronic mail) within five (5) business days (or one (1) business day in
connection with any overnight or bought Underwritten Offering) after the receipt
of any such Piggyback Notice, which request shall specify the number of
Registrable Securities intended to be disposed of by such Holder or the number
of Registrable Securities such Holder intends to have redeemed by the
Partnership, and, subject to the terms and conditions of this Agreement, the
Partnership shall use its reasonable best efforts to include in such Piggyback
Registration all Registrable Securities held by such Holders and/or a number
Primary Units required to effect a Redemption of the Registrable Securities
requested by such Holders; provided, that if, at any time after giving written
notice of its intention to register equity securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Partnership shall determine for any reason not to register such equity
securities, the Partnership may, at its election, give written notice of such
determination within five business days thereof to each Holder of Registrable
Securities and, thereupon, shall not be obligated to register any Registrable
Securities or Primary Units in connection with such registration (but shall
nevertheless pay the Registration Expenses in connection therewith), without
prejudice, however, to the rights of the Holders of Registrable Securities that
a registration be effected under Section 2.01 or Section 2.02.

 

(b)                                 Priority.  If in connection with an
Underwritten Offering pursuant to Section 2.02 or this Section 2.03, the
Managing Underwriter shall advise the Partnership that, in its reasonable
opinion, the number of securities requested and otherwise proposed to be
included in such Underwritten Offering exceeds the number which can be sold in
such offering without an adverse effect on the price, timing or distribution of
the securities to be offered (an “Adverse Effect”), then in the case of any such
registration pursuant to Section 2.02 or this Section 2.03, the Partnership
shall include in such registration the number of Registrable Securities that
such Managing Underwriter advises the Partnership can be sold without having
such Adverse Effect, with such number to be allocated

 

(A)                               first, the securities the Partnership proposes
to sell (other than to effect a Redemption pursuant to Section 2.03(b)(B) or
Section 2.03(b)(C)),

 

(B)                               second, the Registrable Securities requested
to be included in such registration by KED and the number of Primary Units
required to effect a Redemption of KED’s Common Units, if requested by KED,

 

(C)                               third, the Registrable Securities requested to
be included in such registration by the Insight Holders and LBC, pro rata, and
the number of Primary Units required to effect a Redemption of the Insight
Holders’ Common Units or LBC’s Common Units, if requested by the Insight Holders
or LBC respectively, pro rata among the Redemptees, and

 

6

--------------------------------------------------------------------------------


 

(D)                               fourth, pro rata among any other holder of
securities of the Partnership having rights of registration.

 

Section 2.04                             Delay Rights.  If the General Partner
determines that the Partnership’s compliance with its obligations under this
Article II would be materially detrimental to the Partnership and its partners
because such registration would (a) materially interfere with a significant
acquisition, reorganization, financing or other similar transaction involving
the Partnership, (b) require premature disclosure of material information that
the Partnership has a bona fide business purpose for preserving as confidential
or (c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II until such time that, in the General Partner’s
determination, compliance would not be materially detrimental to the Partnership
and its partners.

 

Section 2.05                             Sale Procedures.  In connection with
its obligations under this Article II, the Partnership will, as expeditiously as
possible:

 

(a)                                 prepare and file with the Commission such
amendments and supplements to the Shelf Registration Statement and the
prospectus used in connection therewith as may be necessary to keep the Shelf
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities or Primary Units covered by such
Shelf Registration Statement, as applicable;

 

(b)                                 if a prospectus supplement, offering
memorandum or similar marketing document will be used in connection with the
marketing of a Primary Offering or Secondary Offering and the Selling Agent
notifies the Partnership in writing that, in the sole judgment of such Selling
Agent, inclusion of detailed information in such prospectus supplement is of
material importance to the success of such offering, the Partnership shall use
its commercially reasonable efforts to include such information in such
prospectus supplement, offering memorandum or similar marketing document;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing the Shelf Registration
Statement or any other registration statement contemplated by this Agreement or
any supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission) or use of a similar marketing
instrument, and provide each such Selling Holder the opportunity to object to
any information pertaining to such Selling Holder and its plan of distribution
that is contained therein and make the corrections reasonably requested by such
Selling Holder with respect to such information prior to filing the Shelf
Registration Statement or such other registration statement or supplement or
amendment thereto or use of a similar marketing instrument, and (ii) such number
of copies of the Shelf Registration Statement or such other registration
statement and the prospectus included therein and any supplements and amendments
thereto or similar marketing instrument as such Persons may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by the Shelf Registration Statement or other registration
statement;

 

7

--------------------------------------------------------------------------------


 

(d)                                 if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
the Shelf Registration Statement or the Primary Units covered by any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Primary Offering or Secondary Offering, the Selling Agent, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder and
each Selling Agent, at any time when a prospectus is required to be delivered
under the Securities Act, of (i) the filing of the Shelf Registration Statement
or any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to the such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement thereto;

 

(f)                                   immediately notify each Selling Holder
and/or the Selling Agent, at any time when a prospectus is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any post-effective amendment thereto, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Shelf Registration Statement or any other registration statement contemplated by
this Agreement, or the initiation of any proceedings for that purpose; or
(iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities or Primary Units,
as applicable, for sale under the applicable securities or blue sky laws of any
jurisdiction.  Following the provision of such notice, the Partnership agrees
to, as promptly as practicable, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other reasonable action as is necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to any offering
of Registrable Securities;

 

8

--------------------------------------------------------------------------------


 

(h)                                 in the case of an Underwritten Offering,
Primary Offering or Secondary Offering, furnish upon request, (i) an opinion of
counsel for the Partnership dated the date of the closing under the underwriting
agreement or purchase agreement, as applicable and (ii) a “cold comfort” letter,
dated the pricing date of such offering (to the extent available) and a letter
of like kind dated the date of the closing under the underwriting agreement or
purchase agreement, as applicable, in each case, signed by the independent
public accountants who have certified the Partnership’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “cold comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters or placement
agents in public offerings or private placements, as applicable, of securities
by the Partnership and such other matters as the Selling Agent or Selling
Holders, as applicable, may reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)                                    make available to the appropriate
representatives of the Selling Agent or Selling Holders, as applicable, access
to such information and Partnership personnel as is reasonable and customary to
enable such parties to establish a due diligence defense under the Securities
Act;

 

(k)                                 cause all Registrable Securities or Primary
Units, as applicable, registered pursuant to this Agreement to be listed on each
securities exchange or nationally recognized quotation system on which similar
securities issued by the Partnership are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause the Registrable Securities or Primary Units, as applicable, to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the Selling Holders to consummate the disposition of the Registrable
Securities or to enable the Partnership to consummate the disposition of the
Primary Units;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities or Primary Units, as applicable, covered by the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement not later than the effective date of such registration statement; and

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
Selling Agent, if any, in order to expedite or facilitate the disposition of the
Registrable Securities or the Primary Units, as applicable.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus

 

9

--------------------------------------------------------------------------------


 

contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus.

 

Section 2.06                             Cooperation by Holders.  The
Partnership shall have no obligation to include in a registration statement
pursuant to Section 2.01, a Secondary Offering pursuant to Section 2.02(a) or in
a Piggyback Registration pursuant to Section 2.03(a), Registrable Securities of
a Selling Holder who has failed to timely furnish such information that, in the
opinion of counsel to the Partnership, is reasonably required in order for a
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

Section 2.07                             Expenses.

 

(a)                                 Expenses.  The Partnership will pay all
reasonable Registration Expenses of the Shelf Registration Statement,
Underwritten Offering, Primary Offering or Secondary Offering, regardless of
whether any sale of Registrable Securities or Primary Units is consummated. 
Each Selling Holder shall pay all Selling Expenses in connection with any sale
of its Registrable Securities hereunder.  In addition, except as otherwise
provided in Section 2.08, the Partnership shall not be responsible for legal
fees incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

 

(b)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Partnership’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities or Primary Units on the Shelf Registration Statement or any other
registration statement contemplated by this Agreement pursuant to Section 2.01
or Section 2.03 and/or in connection with a Primary Offering or Secondary
Offering pursuant to Section 2.02, and the disposition of such Registrable
Securities or Primary Units, as applicable, including, without limitation, all
registration, filing, securities exchange listing and securities exchange fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.  “Selling Expenses” means all
underwriting discounts and selling commissions or placement agency fees
applicable to the sale of Registrable Securities, or, with respect to a
Redemption pursuant Section 2.02(b), a reduction in the price at which
Registrable Securities are redeemed by the Partnership equal to the
underwriting, fees, discounts, commissions or placement agency fees applicable
to the sale of Primary Units.

 

Section 2.08                             Indemnification.

 

(a)                                 By the Partnership.

 

(i) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Partnership will indemnify and
hold harmless each Selling Holder participating therein, its directors,
officers, employees and agents, and each Person, if any, who controls such
Selling Holder within the meaning of the

 

10

--------------------------------------------------------------------------------


 

Securities Act and the Exchange Act, and its directors, officers, employees or
agents, against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder, director, officer, employee, agent or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors,
officers, employee and agents, and each such controlling Person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings as such expenses are incurred;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder, its directors,
officers, employees and agents or such controlling Person in writing
specifically for use in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, or prospectus or any
amendment or supplement thereto, as applicable.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

 

(ii)                                  In the event of a Primary Offering
pursuant to Section 2.02(a) or a Primary Offering effected through a Piggyback
Registration pursuant to Section 2.03(a), the Partnership will indemnify and
hold harmless each Redemptee, its directors, officers, employees and agents, and
each Person, if any, who controls such Redemptee within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents, against any Losses, joint or several, to which such Selling Holder,
director, officer, employee, agent or controlling Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in the light of the
circumstances under which such statement is made) contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus or prospectus supplement, free writing
prospectus or final prospectus or prospectus supplement contained therein, any
offering memorandum, or similar marketing document, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a

 

11

--------------------------------------------------------------------------------


 

prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse each such Redemptee, its directors, officers,
employee and agents, and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings as such expenses are incurred;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Redemptee, its directors,
officers, employees and agents or such controlling Person in writing
specifically for use in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, prospectus, offering
memorandum, or similar marketing document, or any amendment or supplement
thereto, as applicable.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Redemptee or any
such directors, officers, employees agents or controlling Person, and shall
survive the sale of Primary Units by the Partnership.

 

(b)                                 By Each Holder.

 

(i) Each Selling Holder agrees severally and not jointly to indemnify and hold
harmless the Partnership, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(ii)                                  Each Redemptee agrees severally and not
jointly to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Redemptee, but only with respect to
information regarding such Redemptee furnished in writing by or on behalf of
such Redemptee expressly for inclusion in any registration statement
contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein,
offering memorandum, or similar marketing document relating to the Primary
Units, or any amendment or supplement thereto; provided, however, that the
liability of each Redemptee shall not be greater in amount than the dollar
amount of the proceeds (net of any Selling Expenses) received by such Redemptee
from its pro rata share of the Redemption.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.08.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of the indemnifying party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnifying party and further, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of such indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.08 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall the Selling Holder or Redemptee, as applicable,
be required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder or Redemptee
from the sale of Registrable Securities or Redemption following a Primary
Offering giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged

 

13

--------------------------------------------------------------------------------


 

omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein.  The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 2.08 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.09                             Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the sale of the Registrable Securities to the public without
registration, the Partnership agrees to use its commercially reasonable efforts
to:

 

(a)                                 make and keep public information regarding
the Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Partnership under the Exchange
Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Partnership, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 2.10                             Transfer or Assignment of Registration
Rights.  The rights to cause the Partnership to register Registrable Securities
or to undertake a Primary Offering granted to a Holder by the Partnership under
this Article II may be transferred or assigned by such Holder to one or more
transferee(s) or assignee(s) of such Registrable Securities; provided, however,
that (a) unless such transferee or assignee is an Affiliate of the Holder, each
such transferee or assignee holds Registrable Securities representing at least
$5.0 million of Registrable Securities (based on the last sales price of the
Common Units as of the trading date prior to the time of such assignment),
subject to adjustment pursuant to Section 3.04, (b) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee and identifying the Registrable Securities with
respect to which such registration rights are being transferred or assigned, and
(c) each such transferee agrees to be bound by this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 2.11                             Limitation on Subsequent Registration
Rights.  From and after the date hereof, the Partnership shall not enter into
any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that would reduce or limit the rights of the Holders of
Registrable Securities hereunder or otherwise on terms more favorable in the
aggregate to such other holders than this Agreement.

 

Section 2.12                             Restrictions on Public Sale by Holders
of Registrable Securities.  Each Holder who, along with its Affiliates, holds at
least five percent of the then-outstanding Common Units agrees to enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of the Registrable Securities during the
90 calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of an
Underwritten Offering, provided that (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Partnership or the officers,
directors or any other unitholder of the Partnership on whom a restriction is
imposed; and (ii) the restrictions set forth in this Section 2.12 shall not
apply to any Registrable Securities that are otherwise sold in connection with
an Underwritten Offering pursuant to this Agreement.

 

ARTICLE III.

 

MISCELLANEOUS

 

Section 3.01                             Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
electronic mail, courier service or personal delivery:

 

(a)                                 if to any of the Insight Holders:

 

1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn:  Chief Financial Officer
Facsimile:  (817) 488-7739

Email:  kslaton@insightequity.com

 

(b)                                 if to KED:

 

Kayne Anderson Energy Development Company
717 Texas Avenue

Suite 3100

Houston, TX 77002

Attn:  Ron Logan
Facsimile: (713) 655-7359

Email:  rlogan@kaynecapital.com

 

15

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, TX  78701

Attn:  Laura L. Tyson

Facsimile:  (512) 322-8377

Email:  laura.tyson@bakerbotts.com

 

(c)                                  if to LBC:

 

LBC Sub V, LLC

2929 Arch Street, Suite 1550

Philadelphia, PA 19104

Attn:  Nathaniel R. Cohen

Facsimile:  (215) 609-3343

Email: ncohen@lbccredit.com

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attn: Bruce L. Lieb

Facsimile: (212) 969-2900

Email: blieb@proskauer.com

 

(d)                                 if to a transferee of any Holder, to such
Holder at the address provided pursuant to Section 2.10; and

 

(e)                                  if to the Partnership:

 

Emerge Energy Services LP
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn:  Chief Financial Officer
Facsimile:  (817) 488-7739

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

 

Section 3.02                             Successor and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including subsequent Holders of Registrable Securities to
the extent permitted herein.

 

16

--------------------------------------------------------------------------------


 

Section 3.03                             Assignment of Rights.  All or any
portion of the rights and obligations of the Holders under this Agreement may be
transferred or assigned by the Holders in accordance with Section 2.10 hereof.

 

Section 3.04                             Recapitalization, Exchanges, Etc.
Affecting the Registrable Securities.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all securities
of the Partnership or any successor or assign of the Partnership (whether by
merger, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for or in substitution of, the Registrable Securities,
and shall be appropriately adjusted for combinations, splits, recapitalizations,
pro rata distributions and the like occurring after the date of this Agreement.

 

Section 3.05                             Specific Performance.  Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each party, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such party from pursuing any
other rights and remedies at law or in equity that such party may have.

 

Section 3.06                             Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

Section 3.07                             Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.08                             Governing Law.  The laws of the State
of New York shall govern this Agreement.

 

Section 3.09                             Severability of Provisions.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.10                             Scope of Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Partnership set
forth herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

17

--------------------------------------------------------------------------------


 

Section 3.11                             Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Partnership and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.

 

Section 3.12                             No Presumption.  If any claim is made
by a party relating to any conflict, omission, or ambiguity in this Agreement,
no presumption or burden of proof or persuasion shall be implied by virtue of
the fact that this Agreement was prepared by or at the request of a particular
party or its counsel.

 

Section 3.13                             Aggregation of Registrable Securities. 
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

 

Section 3.14                             Obligations Limited to Parties to
Agreement.  Each of the parties hereto covenants, agrees and acknowledges that
no Person other than the Partnership and the Holders shall have any obligation
hereunder and that, notwithstanding that one or more of the Holders may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Holders or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the Holders
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Holders under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of the Holders hereunder.

 

Section 3.15                             Independent Nature of Purchaser’s
Obligations.  The obligations of each Holder under this Agreement are several
and not joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder under this Agreement.  Nothing contained herein, and no action taken by
any Holder pursuant thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.

 

Section 3.16                             Interpretation.  All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same

 

18

--------------------------------------------------------------------------------


 

may be amended, supplemented and otherwise modified from time to time, unless
otherwise specified.  The word “including” shall mean “including but not limited
to.” Whenever any determination, consent or approval is to be made or given by
the Holders under this Agreement, such action shall be in the Holders’ sole
discretion unless otherwise specified.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

INSIGHT OWNERS

 

 

 

AEC RESOURCES LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

Name:

Ted W. Beneski

 

Title:

Vice Chairman of the Board

 

 

 

 

 

/s/ Ted W. Beneski

 

TED W. BENESKI

 

 

 

 

 

SUPERIOR SILICA RESOURCES LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Ted W. Beneski

 

 

Chairman of the Board

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

KED

 

 

 

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY

 

 

 

 

 

By:

/s/ Kevin McCarthy

 

Name:

Kevin McCarthy

 

Title:

CEO

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

LBC

 

 

 

LBC SUB V, LLC

 

 

 

 

 

By:

/s/ Nathaniel R. Cohen

 

Name:

Nathaniel R. Cohen

 

Title:

Executive Vice President

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

THE PARTNERSHIP

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

By:

EMERGE ENERGY SERVICES GP, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name:

Ted W. Beneski

 

 

Title:

Chairman of the Board

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------